Citation Nr: 0635942	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-10 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for a shell 
fragment wound of the perineum, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased evaluation for the residuals 
of a fracture of the left femur with arthritis of the left 
hip and 9/16" shortening of the left lower extremity, 
currently evaluated as 20 percent disabling.

3.  Entitlement to an increased evaluation for a shell 
fragment wound of the left buttock, with fractured left 
ischium, currently evaluated as 20 percent disabling.

4.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
October 1964, and from August 1965 to April 1971.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  While none of the veteran's service 
connected disabilities were increased at that time, during 
the course of the appeal, the veteran has been awarded 
several increased ratings from the date of claim; therefore 
the issues in appellate status are as noted above.  The 
veteran received a hearing before a local hearing officer at 
the RO in September 2003.

The Board also points out that the veteran, in numerous 
statements, most recently in a statement dated February 2004, 
has appeared to express disagreement with the effective date 
for several of his increased rating claims.  These matters 
are referred for the RO for action deemed appropriate.


FINDINGS OF FACT

1.  The veteran's shell fragment wound of the perineum is 
currently manifested by a 2 cm defect in the anal region 
which results in occasional leakage; the evidence of record 
does not show that the veteran experiences extensive leakage 
and fairly frequent involuntary bowel movements.

2.  The veteran's residuals of a fracture of the left femur 
with arthritis of the left hip and 9/16" shortening of the 
left lower extremity currently consists of malunion of the 
femur with no more than moderate hip disability; the evidence 
of record does not show shortening of the bone of 2 1/2 to 3 
inches, or malunion of the femur with marked knee or hip 
disability.

3.  The veteran's shell fragment wound of the left buttock, 
with fractured left ischium, is currently manifested by 
decreased buttock musculature, and bilateral sciatic nerve 
neuritis, consistent with a finding of a moderate muscle 
group injury; the evidence of record does not show prolonged 
infection, sloughing of soft parts and intramuscular 
scarring, loss of deep fascia, or loss of normal firm 
resistance of muscles, consistent with a finding of a 
moderately severe muscle injury.

4.  The preponderance of the evidence of record indicates 
that the veteran does not currently have PTSD.


CONCLUSION OF LAW

1.  The criteria for an increased evaluation for a shell 
fragment wound of the perineum, currently evaluated as 30 
percent disabling, has not been met.  38 U.S.C.A. § 1155, 
5107 (West 2002);  38 C.F.R. § 4.114, Diagnostic Code 7332 
(2006).

2.  The criteria for an increased evaluation for the 
residuals of a fracture of the left femur with arthritis of 
the left hip and 9/16" shortening of the left lower 
extremity, currently evaluated as 20 percent disabling, has 
not been met.  38 U.S.C.A. § 1155, 5107 (West 2002);  
38 C.F.R. §§ 4.71a, Diagnostic Codes 5255, 5275 (2006).

3.  The criteria for an increased evaluation for a shell 
fragment wound of the left buttock, with fractured left 
ischium, currently evaluated as 20 percent disabling, has not 
been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5298 (2006); 38 C.F.R. § 4.73, 
Diagnostic Code 5317 (2006).

4.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in July 2001, August 
2002, and March 2004.  The originating agency essentially 
asked the veteran to submit any pertinent evidence in his 
possession, and specifically informed him of the evidence 
required to substantiate his claims, the information required 
from him to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and that he should submit such evidence or provide VA 
with the information necessary for VA to obtain such evidence 
on his behalf.  Therefore, the Board finds that he was 
provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA outpatient treatment records, private 
treatment records, and reports of VA examination.  In 
addition, neither the veteran nor his representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to this 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

As the Board is denying these claims, no additional 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board also points out that the veteran 
was sent a letter in April 2006 fully explaining this law.  
For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

The record before the Board contains post-service medical 
records which will be addressed as pertinent, particularly, 
the veteran's VA treatment records and report of VA 
examinations.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail the extensive evidence submitted 
by the veteran or on his behalf.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows or fails to show on each of his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of 
all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).


Increased rating claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2006).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2006).  
 
The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In evaluating the 
veteran's claims, all regulations which are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath.  Where 
service connection already has been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. Part 4, § 4.40 (2006).

The United States Court of Veterans Appeals (Court) has held 
that the Board must determine whether there is evidence of 
weakened movement, excess fatigability, incoordination, or 
functional loss due to pain on use or flare-ups when the 
joint in question is used repeatedly over a period of time.  
See DeLuca v. Brown, 8 Vet. App. 202, 206 - 207 (1995).


Entitlement to an increased evaluation for a shell fragment 
wound of the perineum, currently evaluated as 30 percent 
disabling.

The Board notes that the veteran's shell fragment wound of 
the perineum is currently evaluated as 30 percent disabling 
under 38 C.F.R. § 4.114, Diagnostic Code 7332 (2006), for 
impairment of sphincter control of the rectum and anus.  
Under that code, a 30 percent evaluation is warranted for 
occasional involuntary bowel movements, necessitating the 
wearing of a pad.  A 60 percent rating is warranted when a 
veteran experiences extensive leakage and fairly frequent 
involuntary bowel movements.  A 100 rating would be warranted 
for complete loss of sphincter control.

Taking into account all relevant evidence, the Board finds 
that the veteran is currently properly rated as 30 percent 
disabled for his shell fragment wound of the perineum.  As 
noted above, to warrant a higher rating, the veteran would 
have to be found to have extensive leakage and fairly 
frequent involuntary bowel movements.  Reviewing the evidence 
of record, a VA examination in May 2003 noted a posterior 
keyhole defect preventing closure of the anal sphincter.  The 
veteran was diagnosed with persistent anal dysfunction 
secondary to sphincter dysfunction due to his previous 
gunshot wound.  The report of an October 2003 VA rectal 
examination noted that the veteran reported a constant leak 
of thin stool and mucus from the rectum which required him to 
pack the area with an approximately 2 cm plug of toilet 
tissue to prevent leakage.  He noticed constant staining of 
blood of the toilet tissue once removed.  He reported that 
certain foods caused diarrhea to the point of leakage around 
the toilet paper; he noted mild lower abdominal cramping with 
the diarrhea which he could control via careful selection of 
food.  Upon examination, a 2 cm posterior anal keyhole type 
defect was noted, which was painful.  The veteran was noted 
to have no voluntary control sphincter contraction.  The 
veteran was diagnosed with chronic leakage of mucus and 
liquid stool from interruption of the posterior aspect of the 
internal and external inguinal sphincters, with no voluntary 
control of internal or external anal fissure.  

The report of a November 2003 VA outpatient treatment record 
indicates that the veteran reported only occasional leakages 
from the perianal area.  The veteran was found to have 
slightly decreased normal sphincter tone, and also was found 
to have mild rectal leakage.  A VA outpatient treatment 
record dated February 2004 noted that the veteran's sphincter 
was slightly loosened with an irregular area surrounding an 
indentation that had a toilet paper "wad" in place which 
was removed.  The veteran was diagnosed with an anorectal 
irregularity, and instructed to pack the area with gauze.

VA examination report of July 2004 noted the veteran to have 
a mild residual anal sphincter tone deficit creating some 
fecal leakage; the veteran was noted to use toilet paper as 
needed to control the leakage instead of a pad.  VA 
examination report of February 2005 noted the veteran to have 
continued absent anal sphincter control requiring that he 
pack his anus with toilet paper to prevent leakage of stool.  
Examination of the anal region revealed a 2 cm defect from 
anterior to posterior of two fingerbreadths.  There was no 
spontaneous anal sphincter contraction with digital 
examination.  There was very little conscious anal sphincter 
contraction over the examining fingers.  The anal canal was 
very tender on digital examination.

Considering all this evidence, while the Board does find that 
the veteran has a significant impairment of sphincter control 
due to his in service injuries, and he treats this by packing 
his anus with toilet paper; the Board does not find this 
evidence consistent with a finding of extensive leakage and 
fairly frequent involuntary bowel movements, such that a 
higher rating would be warranted.  The Board notes in 
particular several outpatient treatment records which find 
the veteran's sphincter to be only slightly loosened, and the 
veteran's testimony that he does not have leakage beyond the 
toilet paper plug except when eating certain types of food.  
Therefore, the Board finds that the preponderance of the 
evidence of record indicates that the criteria for a higher 
evaluation are not met.


Entitlement to an increased evaluation for the residuals of a 
fracture of the left femur with arthritis of the left hip and 
9/16" shortening of the left lower extremity, currently 
evaluated as 20 percent disabling.

The veteran's residuals of a fracture of the left femur with 
arthritis of the left hip and 9/16 of an inch shortening of 
the left lower extremity, are currently evaluated as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5255 (2006), for impairment of the femur.  Under that code, a 
20 percent rating is warranted for impairment due to malunion 
of the femur with moderate hip or knee disability.  A 30 
percent disabling evaluation is warranted for impairment due 
to malunion of the femur with marked knee or hip disability.  

The veteran could also be rated for this disability under 
38 C.F.R. § 4.71a, Diagnostic Code 5275, for shortening of 
the bones of the lower extremity.  Under that code, a 20 
percent rating is warranted for shortening of 2 to 2 1/2 
inches; a 30 percent rating would be warranted for shortening 
of 2 1/2 to 3 inches.

Taking into account all relevant evidence, the Board finds 
that the veteran is properly rated as 20 percent disabled for 
his residuals of a fracture of the left femur with arthritis 
of the left hip and 9/16 of an inch shortening of the left 
lower extremity.  In this regard, as noted above, to warrant 
a higher rating, the veteran would have to be found to have 
either malunion of the femur with marked knee or hip 
disability, or shortening of the leg of shortening of 2 1/2 to 
3 inches.

Reviewing the evidence of record, a report of private 
orthopedic examination dated November 2002 noted a leg length 
of 89.5 cm on the right side, and 88.5 on the left side.  
There was an obvious varus deformity on the left with a well 
healed surgical scar on the lateral aspect of the thigh.  X-
rays of the proximal femur from that time noted mild 
arthritis, multiple arthritic fragments, and a metal plate at 
the distal end of the shaft of the femur.  Also noted on X-
ray was a varus deformity and a recurvatum deformity of 10 
degrees.  The veteran was diagnosed with a malunion of the 
left distal femur fracture, status post open reduction 
internal fixation, and mild osteoarthritis of the left hip.

X-rays of the veteran's left leg taken in August 2003 noted 
no evidence of any inequality of leg length; the pelvic ring 
was intact.  X-rays of the left hip taken in October 2003 
noted moderate degenerative arthritic changes with minimal 
protrusion acetabuli.

The report of October 2003 examination of the veteran noted 
the veteran's left leg to be one inch shorter than the right.  
Range of motion of the left hip was restricted to flexion of 
90 degrees, abduction to 25 degrees, external rotation to 20 
degrees, and internal rotation to 20 degrees with pain.  The 
examiner estimated a loss of approximately 60 degrees of left 
hip motion due to pain.  The examiner also noted narrowing of 
the articular cartilage base of the left hip.

The report of July 2004 VA examination noted that the veteran 
had a dysfunctional antalgic gait due to his service 
connected left knee problems and shortening of the left leg.  
The veteran was noted to not have any hip pathology during a 
February 2005 report of VA examination.

Considering all evidence of record, the Board finds that the 
veteran is currently properly rated as 20 percent disabled 
for his service connected residuals of a fracture of the left 
femur with arthritis of the left hip and 9/16" shortening of 
the left lower extremity.  As to a higher rating under 
Diagnostic Code 5275, the criteria for the next higher 
rating, leg discrepancy of 2 1/2 to 3 inches, has not been met.  
As to a higher rating under Diagnostic Code 5255, while the 
veteran does have malunion of the femur and some limitation 
of motion and arthritis of the left hip, the Board does not 
find this symptomatology to be consistent with a finding of a 
marked knee or hip disability.  The Board notes that the 
veteran exhibited only moderate left hip pathology on the 
October 2003 examination and was not found to have any hip 
pathology during his most recent VA examination.  Therefore, 
the Board finds that the preponderance of the evidence of 
record indicates that the criteria for a higher evaluation 
are not met.

The Board also points out that, although impairment of the 
knee can be considered in an evaluation under Diagnostic Code 
5255, the veteran is already in receipt of separate 
evaluations for his knee disability; therefore, to give the 
veteran a higher evaluation under this code on the basis of 
his left knee disability would be in violation of the rule of 
pyramiding.  See 38 C.F.R. § 4.14; VAOPGCPREC 9-04.


Entitlement to an increased evaluation for a shell fragment 
wound of the left buttock, with fractured left ischium, 
currently evaluated as 20 percent disabling.

The veteran's shell fragment wound of the left buttock, with 
fractured left ischium, is currently evaluated as 20 percent 
disabling under 38 C.F.R. § 4.73, Diagnostic Code 5317 
(2006), for an injury to muscle group XVII.  

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination, and uncertainty of 
movement.  Under the criteria for rating muscle injuries, 
disabilities are characterized as either slight, moderate, 
moderately severe, or severe.  38 C.F.R. § 4.56.

A moderately severe disability of the muscles is a through- 
and-through or deep-penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts and 
intramuscular scarring.  Another indication would be having 
service department records or other evidence showing 
hospitalization for a prolonged period of treatment for the 
wound. Consistent with this level of disability is a record 
of consistent complaint of cardinal signs and symptoms of 
muscle disability and, if present, evidence of inability to 
keep up with work requirements.  At this level of disability, 
objective findings indicate a track of missile through one or 
more muscle groups and, on palpation, loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared to the sound side.  38 C.F.R. § 4.56(d)(3) (2006).

A moderate disability of the muscles is defined as a through- 
and-through or deep-penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  Consistent with this 
level of disability is a record of consistent complaint of 
one or more of the cardinal signs and symptoms of muscle 
disability, i.e. loss of power, weakness, lowered threshold 
of fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement, particularly lowered threshold of 
fatigue after average use, affecting the particular functions 
controlled by the injured muscles.  At this level of 
disability, objective findings indicate a short track of 
missile through muscle tissue.  Some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2) (2006).

Muscle Group XVII includes those muscles responsible for 
extension of the hip, abduction of the thigh, elevation of 
the opposite side of the pelvis, tension of the fascia lata 
and iliotibial (Maissat's) band, acting with Muscle Group XIV 
in postural support of the body steadying the pelvis upon the 
head of the femur and the condoyles of the femur on the 
tibia.  Muscles listed as part of this group include the 
pelvic girdle group (the gluteus maximus, the gluteus medius, 
and the gluteus minimus).  A 20 percent rating is assigned 
for moderate impairment, and a 40 percent rating is assigned 
for moderately severe impairment.  38 C.F.R. § 4.73, 
Diagnostic Code 5317 (2006).

The Board notes that the veteran could also be rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5298, for partial or 
complete removal of the coccyx, however, the veteran is 
already receiving a higher rating than the 10 percent maximum 
evaluation available under this code.

Taking into account all evidence of record, the Board finds 
that the veteran is currently properly rated as 20 percent 
disabled for his injury to Muscle Group XVII.  In this 
regard, in order to receive a higher rating, the veteran 
would have to be found to have a moderately severe impairment 
of this muscle group.  Reviewing the evidence of record, a 
report of private orthopedic examination dated November 2002 
noted a small hernia though the fascia lata in the mid 
portion which the veteran related to a gunshot wound.

The report of October 2003 VA examination of the veteran 
noted pain and pressure in the buttock area.  A further 
October 2003 VA examination noted that the veteran had an 
area of decreased coccygeal skin sensation about 5-6 cm in 
diameter.  The veteran was also found to have numbness in 
both legs when sitting, right more so that the left, which 
was compatible with sciatica.  There was no atrophy in the 
thigh or calf musculature to suggest severe sciatic nerve 
injury.

VA examination report of February 2005 noted two entrance and 
exit wounds; one entrance wound over the right buttock, with 
a 1 cm entrance wound in the central medial right buttock 
area, with a nontender flat scar.  There was also a possibly 
debrided gunshot around in the coccygeal area which probably 
traversed his rectum.  There was a one cm diameter exit wound 
scar in the left proximal thigh which was flat and nontender, 
and a 2 cm diameter exit wound of the left anterolateral mid 
thigh which was only slightly indented, with a nontender 
scar.  The veteran was noted to complain of hip pain which 
the examiner indicated the veteran was actually pointing to 
his sacroiliac joint.  The examiner indicated that the 
veteran had bilaterally decreased buttock musculature, due to 
his gunshot wounds and being immobilized in a Spica cast.  
The examiner indicated that the veteran's sciatica was due to 
loss of buttock musculature allowing compression of the 
sciatic nerves.  

X-rays of the sacroiliac joint were normal.  There was some 
tenderness to percussion over the left sacroiliac joint but 
not over the lumbosacral area or the right sacroiliac joint.  
His posture was noted to be normal with no adverse effects of 
the right sacroiliac pain.  Neurological examination revealed 
normal light touch sensation to a 10g monofilament device, 
skin over the palms, tips of the fingers, skin of the knees, 
shins, dorsum of the feet, soles of the feet, and tips of the 
toes.  Lower extremity patellar tendon reflex was 2+ 
bilaterally, and Achilles tendon reflex was absent 
bilaterally, which was found to be probably due to early 
peripheral neuropathy with diabetes mellitus.  The veteran 
was diagnosed with right sacroiliitis due to strain placed on 
the right sacroiliac joint due to the limp protecting the 
left knee, and due to shortening of the left lower extremity.  
This was noted to be symptomatic though not demonstrable on 
X-ray.  The veteran was diagnosed with bilateral sciatic 
nerve neuritis due to decreased musculature of the buttocks, 
due to disuse when in a Spica cast, as well as due to direct 
injury, particularly to the right buttock musculature.

Considering all evidence of record, the Board does not find 
this evidence consistent with a finding of moderately severe 
impairment of Muscle Group XVII, such that a higher rating 
would be warranted.  While the veteran clearly has a moderate 
muscle group injury as indicated by such findings above as 
decreased buttock musculature and bilateral sciatic nerve 
neuritis, the Board does not find the veteran's 
symptomatology consistent with findings of prolonged 
infection, sloughing of soft parts and intramuscular 
scarring, loss of deep fascia, or loss of normal firm 
resistance of muscles, such that the veteran's muscle group 
injury could be said to be moderately severe.  Therefore, the 
Board finds that the preponderance of the evidence of record 
indicates that the criteria for a higher evaluation are not 
met.

As the preponderance of the evidence is against all of these 
claims, the benefit-of-the-doubt doctrine does not apply, and 
the increased ratings must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).


Entitlement to service connection for PTSD.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

Service connection for PTSD requires (i) medical evidence 
diagnosing PTSD, (ii) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor, and (iii) credible supporting evidence that the in-
service stressor occurred.  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 
also 38 U.S.C.A. § 1154(b); Cohen v. Brown, 10 Vet. App. 128 
(1997).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for PTSD.  In this 
regard, there is no question that the veteran experienced 
stressful situations in service, as evidenced by his 
significant combat related disabilities, and his receipt of a 
Purple Heart.  However, the preponderance of the evidence of 
record indicates that the veteran does not have PTSD.  In 
this regard, the Board finds particularly probative the 
opinions contained in VA examination reports dated October 
2003 and February 2005.  The psychologist from those 
examinations indicated that in his opinion, the veteran had 
diagnoses of cannabis dependency, alcohol dependency, and 
antisocial personality disorder, but no diagnosis of PTSD.  
In forming this opinion, the examiner specifically noted the 
veteran's behavioral problems prior to entering the military, 
and indicated that there was clear evidence of an adjustment 
disorder prior to the veteran entering the service.  The 
Board finds this examiner's opinions particularly probative 
because they were based on a thorough review of the veteran's 
claims file, and two thorough examinations of the veteran, 
and clearly take into account the veteran's complete record 
in the formation of an opinion.

The Board recognizes the opinions from a private mental 
health counselor and private psychologist dated May 2004, who 
indicate that the veteran has a diagnosis of PTSD, delayed 
onset.  However, these opinions are less probative because 
they do not represent as thorough an examination as those by 
the VA psychologist.  The VA psychologist in February 2005 
had the results of a clinically administered PTSD Scale for 
DSM IV done and had the benefit of review of the entire 
clinical record that had been placed into evidence, including 
a review of that May 2004 private medical report.  The 
rationale for the diagnoses was also given.

Thus, the Board finds that the preponderance of the evidence 
of record shows that the veteran does not have PTSD.  As 
such, the Board finds that the preponderance of the evidence 
of record is against a grant of service connection for PTSD.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).



	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an increased evaluation for a shell fragment 
wound of the perineum, currently evaluated as 30 percent 
disabling, is denied.

Entitlement to an increased evaluation for the residuals of a 
fracture of the left femur with arthritis of the left hip and 
9/16" shortening of the left lower extremity, currently 
evaluated as 20 percent disabling, is denied.

Entitlement to an increased evaluation for a shell fragment 
wound of the left buttock, with fractured left ischium, 
currently evaluated as 20 percent disabling, is denied.

Entitlement to service connection for PTSD is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


